Catron, Ch. J.
delivered the opinion of the court.
The circuit court had jurisdiction of the case. State vs. Fields, Martin and Yerger’s Reports, 137.
The presentment is in due form, and must have been quashed because of the solicitor’s endorsement. This, it is said, ought to have been done by the clerk, not the solicitor. The truth is, it could not be done by either. The act to suppress gaming, of 1824, ch. 5, sec. 2, authorizes and makes it the duty of the grand jury to send for witnesses, on whose evidence to ground presentments. What they proved, the clerk has no right to know, and on whose information, whether witness or juror, the jury acted, is with them. It is the duty of the court to see there is no abuse, and if there be, to correct it by quashing the presentment; but this cannot be done on its face. The endorsement did no harm, nor could it have helped, had any thing appeared amiss. The defendant is bound to answer to the presentment. The judgment of the circuit court and county court of Warren, will be reversed, and the cause remanded to the circuit court for trial.
Judgment reversed.